Exhibit 99.1 American Water Works Company, Inc. Computation of Ratio of Earnings to Fixed Charges (dollars in millions) For the six months ended June 30, 2017 Income from continuing operations before income taxes $ Fixed Charges: Interest, dividend on mandatory redeemable preferred shares and amortization of debt discount and expenses and premium on all indebtedness Interest factor in rentals 10 8 7 7 8 5 Interest costs from discontinued operations - Total fixed charges Income from continuing operations plus fixed charges Ratio of pre-tax income to net income Total fixed charges Ratio of earnings to fixed charges American Water Capital Corp. Computation of Ratio of Earnings to Fixed Charges (dollars in millions) For the six months ended June 30, 2017 Income (loss) before income taxes $ - $ - $ - $ - $ - $ - Fixed Charges: Interest, dividend on mandatory redeemable preferred shares and amortization of debt discount and expenses and premium on all indebtedness Interest factor in rentals - Interest costs from discontinued operations - Total fixed charges Income (loss) plus fixed charges Ratio of pre-tax income to net income - Total fixed charges Ratio of earnings to fixed charges
